DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 26, 2021 has been entered.

2. 	The following is a NON-FINAL office action upon examination of application number 15/788,786. Claims 9, 11, 14-16, and 18-20 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

4.	In the response filed February 26, 2021, Applicant amended claims 9, 11, 14-16, and 18-20, and canceled claims 10, 12-13, and 17. Claims 1-8 were previously canceled. No new claims were presented for examination. 

5.	Applicant's amendments and arguments are hereby acknowledged. The amendments and arguments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been withdrawn.

Response to Arguments

6.	Applicant's arguments filed February 26, 2021, have been fully considered.

7.	Applicant submits “Applicant contends that amended claim 9 is patent eligible under Prong 2 of Step 2A of the Alice/Mayo test. In Prong 2 of Step 2A, the Revised Guidance and Updated Guidance states.”  Applicant further submits that “As a whole, amended claim 9 integrates the alleged abstract idea into a practical application. Specifically, the elements of amended claim 9 recite a specific improvement over prior art systems. As described at paragraphs [0003] to [0006] of the specification as filed, conventional online systems allowed users to create events and other users to respond to invitations to the events. However, conventional online system do not notify a user publishing content via an online system (a "publishing user") of events occurring within a threshold distance of a geographic location of the publishing user's business. This causes many publishing users to miss opportunities for presenting content through the online system when the numbers of users within the threshold distance of the location are likely to exceed historical numbers of users within the threshold distance of the location. See specification,  [0003], [0005]. The pending claims solve this problem by reciting a specific methodology for evaluating whether to provide content to client devices of users while the users attend events that are associated with locations that are within a threshold distance of the geographic location of the publishing user's business.” [Applicant’s Remarks, 02/26/2021, pages 10-12]

	In response to Applicant’s argument that that “As a whole, amended claim 9 integrates the alleged abstract idea into a practical application,” the Examiner agrees. Accordingly, the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been withdrawn. With respect to withdrawal of the §101 rejection, the Examiner notes that the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 processor, online system, client devices associated with users of the online system, a client device of a publishing user associated with a business to access location information identifying geographic locations and times associated with the geographical locations from the client devices associated with users of the online system, predict whether a location will experience a threshold increase in traffic over the location’s historical average amount of traffic, generate location based marketing recommendations that are automatically transmitted over a network to businesses, and providing, by the online system, one or more content items to client devices of one or more users while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval, as claimed, serves to integrate the abstract idea into a practical application by applying the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment, such that the claimed invention is not directed to the abstract idea itself.

8.	Applicant submits that “amended claim 1 leverages information about users likely to attend events in the future that are within a threshold distance of the geographic location that are indicative of a likely increase in users within the threshold distance of the geographic location with respect to historical numbers of users within the threshold distance of the specific location. Identifying such a deviation in the number of users within the specific location allows a publishing 

	In response to Applicant’s argument, it is noted that as discussed above, the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been withdrawn.

9.	Applicant submits “Marco does not disclose or suggest “receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including a geographic location of the business and the first time interval that is prior to a time of the request,” as recited in amended claim 9.”  [Applicant’s Remarks, 02/26/2021, page 15]

In response to Applicant’s argument that “Marco does not disclose or suggest “receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including a geographic location of the business and the first time interval that is prior to a time of the request,” as recited in amended claim 9,” the Examiner notes the limitation being argued by Applicant as being newly amended to the claims in the response filed 02/26/2021, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 9 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

10.	Applicant submits “Joseph does not disclose or suggest “receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including a 

In response to Applicant’s argument that “Joseph does not disclose or suggest “receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including a geographic location of the business and the first time interval that is prior to a time of the request,” as recited in amended claim 9,” the Examiner notes the limitation being argued by Applicant as being newly amended to the claims in the response filed 02/26/2021, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 9 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

11.	Applicant submits “Sano lacks “receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including a geographic location of the business and the first time interval that is prior to a time of the request,” as recited in amended claim 9.”  [Applicant’s Remarks, 02/26/2021, pages 16-17]

In response to Applicant’s argument that “Sano lacks “receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including a geographic location of the business and the first time interval that is prior to a time of the request,” as recited in amended claim 9,” the Examiner notes the limitation being argued by Applicant as being newly amended to the claims in the response filed 02/26/2021, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to 

12.	Applicant submits “that the combination of Marco and Joseph does not disclose or suggest “responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request,” as recited in amended claim 9.”  [Applicant’s Remarks, 02/26/2021, page 17]

In response to Applicant’s argument that “the combination of Marco and Joseph does not disclose or suggest “responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request,” as recited in amended claim 9,” the Examiner notes the limitation being argued by Applicant as being newly amended to the claims in the response filed 02/26/2021, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 9 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

13.	Applicant submits “Sano does not disclose or suggest “responsive to receiving the request, determining, by the online system, an average number of users within the threshold 

In response to Applicant’s argument that “Sano does not disclose or suggest “responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request,” as recited in amended claim 9,” the Examiner notes the limitation being argued by Applicant as being newly amended to the claims in the response filed 02/26/2021, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 9 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

14.	Applicant submits “Marco does not disclose or suggest “determining a ratio of the estimated number of users to the average number of users,” as recited in amended claim 9.”  [Applicant’s Remarks, 02/26/2021, page 18]

	In response to Applicant’s argument that “Marco does not disclose or suggest “determining a ratio of the estimated number of users to the average number of users,” as recited in amended claim 9,” it is noted that Marco is not asserted as disclosing the disputed limitation. 

15.	Applicant submits “Joseph and Sano do not remedy the deficiencies of Marco.”  [Applicant’s Remarks, 02/26/2021, page 18]

In response to the Applicant’s argument that “Joseph and Sano do not remedy the deficiencies of Marco,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s argument has been considered, but it pertains to amendments to independent claim 9 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action

16.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 9, 11, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco et al., Pub. No.: US 2017/0098184 A1, [hereinafter Marco], in view of Kandekar et al., Pub. No.: US 2012/0063427 A1, [hereinafter Kandekar], in further view of Reese et al., Pub. No.: US 2016/0196577 A1, [hereinafter Reese].

As per claim 9, Marco teaches a method comprising: maintaining, at an online system, information identifying events that are each associated with a location and identifying users who have indicated they will attend one or more of the events (paragraph 0037, discussing that the application logic 218 may allow a user to enter any suitable information associated with an event, such as a date and time of the event, a location of the event, an expected attendance at the event, an estimated end time of the event, a request for transportation from the event, or other suitable information…In various embodiments, the taxi service may offer various incentives (e.g., 

receiving, at the online system, location information identifying geographic locations and times associated with the geographic locations from client devices associated with users of the online system (paragraph 0039, discussing that a passenger may indicate (e.g., via application logic or via a social network) he is attending or plans to attend an event. As another example, the GPS coordinates of passenger mobile device may be correlated with the location of an event (i.e., receiving geographic locations and times associated with the geographic locations from client devices associated with users of the online system). In various embodiments, notifications may be sent to passengers that are at or expected to attend an event via application logic (such notification may be in response to a determination that the passenger is at or will be attending the event). For example, a notification that drivers will be available at the completion of the event may be provided to the passenger and the passenger may be provided with an interface allowing the passenger to request a ride from the event. As yet another example, a notification offering a discounted ride from the event may be provided to the user);

storing location information in association with the users of the online system associated with the client devices with which the location information was received (paragraph 0044, discussing that a social network system allows users to create events, invite others to events, and to indicate attendance at such events. A record for an event stored by the social network system may include any suitable information, such as the name of the event, the type of event, the time and date of the event, the location of the event, a record of users that were invited to the event as well as an indication of whether the users have accepted, declined, or not yet responded to the invitation, or other suitable information about the event);

receiving, at the online system, a request (paragraph 0064, discussing that third party services may authenticate users on behalf of the backend server  (e.g., through an account of the user with the third party). Business logic may comprise any suitable logic operable to receive requests for data from backend system and/or mobile devices and provide responses to the requests; paragraph 0071, discussing that backend server may identify events in any suitable 

determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval based on the stored location information (paragraph 0063, discussing that historical event data may include information about past events that may be used by backend server to determine the number of passenger requests and/or estimated completion times for events stored in event data. An entry in historical event data for a past event may include any suitable information…; paragraph 0071, discussing that the event information obtained from one or more event information sources may include any suitable information about an event, such as one or more data items described above in connection with the data stored in event data and historical event data, such as an event title, location, estimated end time, expected attendance, or other information associated with the event; paragraph 0075, discussing that backend server may estimate that an event is over or nearing completion based on a relatively large amount (e.g., a threshold number of requests for a given amount of time may be exceeded) of passenger requests received in a particular period of time (e.g., from people leaving the event early). In some embodiments, such estimation may be based on the timeline of passenger requests associated with past events in historical event data (i.e., an average number of users within the threshold distance of the geographic location during the first time interval); paragraph 0110, discussing that the method may further comprise accessing a database 

determining a total number of indications that users will attend events associated with times within a second time interval that is after the time of the request, the events associated with locations within the threshold distance of the geographic location of the business based on the maintained information identifying the events (paragraph 0044, discussing that a social network system allows users to create events, invite others to events, and to indicate attendance at such events. A record for an event stored by the social network system may include any suitable information, such as the name of the event, the type of event, the time and date of the event, the location of the event, a record of users that were invited to the event as well as an indication of whether the users have accepted, declined, or not yet responded to the invitation, or other suitable information about the event);

determining an estimated number of users who will be within the threshold distance of the geographic location during the second time interval based on the total number of indications that users will attend events that are associated with times within the second time interval that is after  the time of the request and that are associated with locations within the threshold distance of the geographic location and based on the stored location information (paragraph 0062, discussing that event data may comprise information about upcoming events, currently occurring events, and recently ended events. An entry in event data may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated end time of the event, passenger pickup locations associated with the event, an estimation of the number of people attending the event (i.e., estimated number of users who will be within the threshold distance of the geographic location during the second time interval), an indication of the type of the event, or other suitable information. An entry in event data 325 may include a tracking of and/or an estimate of passenger requests for transportation from passengers that will be or are attending the event. For example, an entry may include an estimation of the aggregate number of passenger requests that will be and/or have been received from passengers at the event and/or a predicted timeline of how many requests have been and/or will be received as a function of time relative to the completion of the event (e.g., an average number of requests per minute received prior to and after the end of the event). In some embodiments, an indication of each passenger request made in association with the event may be stored. Whether a passenger request is associated with the event may be determined in any suitable manner, such as by filtering requests based on a temporal and geographical proximity with the event; paragraph 0076, discussing that the number of expected passenger requests may be determined in any suitable manner. For example, backend server may determine an expected number of passengers based on any suitable factors such as the expected total attendance at the event, the percentage of the population (e.g., in a particular region including the location of the event) that utilize the taxi service, a number of passengers detected as attending the event (e.g., based on GPS coordinates received from passenger mobile devices), the location of the event, the time of the event, past passenger requests from similar events (e.g., as stored in 

transmitting a notification (paragraph 0039, discussing that notifications may be sent to passengers that are at or expected to attend an event via application logic 218 (such notification may be in response to a determination that the passenger is at or will be attending the event). For example, a notification that drivers will be available at the completion of the event may be provided to the passenger and the passenger may be provided with an interface allowing the passenger to request a ride from the event. As yet another example, a notification offering a discounted ride from the event may be provided to the user).

While Marco teaches receiving a request, it does not explicitly teach that the request is from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including  a geographic location of the business and the first time interval that is prior to a time of the request; responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the 2geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request; determining a ratio of the estimated number of users to the average number of users; transmitting a notification identifying the geographic location and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the notification including a recommendation to the publishing user to provide a content item 3associated with the geographic location of the business to the online system for presentation to users during the second time interval; receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification; and providing, by the online system, the one or more content items to client devices of one or more users while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval. Kandekar in the analogous art of location-based services teaches:

receiving, at the online system, a request from a client device of a publishing user associated with a business to evaluate users within a threshold distance of the business during a first time interval, the request including  a geographic location of the business and the first time interval that is prior to a time of the request (paragraph 0029, discussing that the subscriber device is a physical device such as a personal computer, a mobile computer, a mobile smart phone, or the like. The subscriber associated with the subscriber device is an entity (i.e., a client device of a publishing user). In general, the subscriber device enables the subscriber to access the MAP server via a web browser to obtain various types of data, preferably for a fee. For example, the subscriber may pay a fee to have access to crowd data such as aggregate profiles for crowds located at one or more POIs and/or located in one or more AOIs, pay a fee to track crowds, or the like; paragraph 0034, discussing that the history manager generally operates to maintain a historical record of anonymized user profile data by location…The crowd analyzer 58 operates to form crowds of users based on the locations of the users and the wireless contexts of the mobile devices of the users. The aggregation engine  generally operates to provide aggregate profile data in response to requests from the mobile devices, the subscriber device (i.e., receiving, at the 

responsive to receiving the request, determining, by the online system, an average number of users within the threshold distance of the geographic location during the first time interval that is prior to the time of the request based on the stored location information, the average number of users within the threshold distance of the 2geographic location of the business based on geographic locations received from client devices that are associated with times within the first time interval included in the request (paragraph 0034, discussing that the history manager generally operates to maintain a historical record of anonymized user profile data by location…The crowd analyzer 58 operates to form crowds of users based on the locations of the users and the wireless contexts of the mobile devices of the users. The aggregation engine  

providing, by the online system, the one or more content items to client devices of one or more users (paragraph 0030, discussing that the third-party service is a service that has access to data from the MAP server 12 such as aggregate profiles for one or more crowds at one or more POIs (points if interest) or within one or more AOIs (areas of interest). Based on the data from the MAP (mobile aggregate profile) server, the third-party service operates to provide a service such as, for example, targeted advertising. For example, the third-party service may obtain anonymous aggregate profile data for one or more crowds located at a POI and then provide targeted advertising to known users located at the POI based on the anonymous aggregate profile data. Note that while targeted advertising is mentioned as an exemplary third-party service, other types of third-party services may additionally or alternatively be provided).



While the Marco-Kandekar combination teaches providing, by the online system, the one or more content items to client devices of one or more users, the combination does not explicitly teach determining a ratio of the estimated number of users to the average number of users; transmitting a notification identifying the geographic location and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the notification including a recommendation to the publishing user to provide a content item 3associated with the geographic location of the business to the online system for presentation to users during the second time interval; receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification; and that the one or more content items to client devices of one or more users are provided while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval. However, Reese in the analogous art of content targeting according to geolocation teaches these concepts. Reese teaches:

determining a ratio of the estimated number of users to the average number of users (paragraph 0010, discussing a process of selectively providing content to computing devices based on geographic proximity to dynamically detected events drawing crowds; paragraph 0115, discussing that in some cases, once a concentration threshold of significance is detected, those users may then be targeted with location specific content, like a notification. The system may collect user location data in several passive modes and then notify a remote system of the user's movements and significant points of interest. Additionally, the client devices may notify the server of significant change of location events. The server may monitor location historical data along with current location ‘significant change events’ (i.e., determining a ratio of the estimated number of users to the average number of users) and aggregate the location data into areas with population density values over time. When a significant threshold of users or change in users is detected, the system may then notify the area dynamically with relevant content; paragraph 0116, discussing that some embodiments may collect historical location data passively and aggregate that data on a server to infer points of interest dynamically and determine whether those places have business value ahead of time; paragraph 0141, discussing that some embodiments may determine whether the density score is greater than a threshold. Upon determining that the 

transmitting a notification identifying the geographic location and the second time interval after the time of the request to the client device of the publishing user in response to the ratio equaling or exceeding a threshold, the notification including a recommendation to the publishing user to provide a content item 3associated with the geographic location of the business to the online system for presentation to users during the second time interval (paragraph 0044, discussing that in other use cases, the operator of the content engine has a direct relationship with the merchant issuing the offer, and the selection of an offer within the native application or the desktop or mobile website of the content engine may cause the user device to request a website from the associated merchant with an identifier of the affiliate included in the request; paragraph 0091, discussing that the offer data may be obtained from the merchant (i.e., publishing user). Such offer data may include an offer title; a start date of the offer indicating the date or time upon which the offer becomes valid for redemption; an expiration date indicating the date or time upon which the offer ceases to be valid and can no longer be redeemed, an offer description, an offer type, and so on…The offer event criteria may determine what criteria should be met to provide an offer to users. For example, in some embodiments offer event criteria may include, for example, a time limit, a trigger based on event data, or event attendance; paragraph 0115, discussing that in some cases, once a concentration threshold of significance is detected, those 

receiving, by the online system, one or more content items associated with the geographic location of the business from the client device of the publishing user responsive to the notification (paragraph 0029, discussing that users may redeem an event-based offer at the event venue or save the event-based offer for redemption after the event and at a different location.  Advantageously, the techniques described enable easier, more efficient, and faster distribution of event-based offers to large number of users. In some instances, all such users and associated mobile user devices may receive an event-based offer at or a few seconds after event criteria are met. Additionally, the event-based offer techniques described herein enable merchants who do not have advertisements or sponsorships in an event venue to reach users at an event venue attending an event; paragraph 0091, discussing that the offer data may be obtained from the 

providing, by the online system, the one or more content items to client devices of one or more users while the one or more users attend the events that are associated with the locations within the threshold distance of the geographic location of the business during the second time interval (paragraph 0027, discussing that a variety of different types of content may be provided.  For instance, offers redeemable at local merchants may be provided. For instance, event-based offers may be created in response to a request for a merchant, and an event-based offer may be associated with event criteria that define when an event-based offer is to be provided to users.  Mobile user devices of users attending an event may cross an event geofence around an event venue. Event data associated with an event may be obtained, and event-based content (like an offer, etc.) may be sent to the mobile user devices within the event geofence if the event data 

The Marco-Kandekar combination is directed toward location tracking applications. Reese is directed toward geo-targeting of content by dynamically detecting geographically dense collections of mobile computing devices. Therefore they are deemed to be analogous references as they both are directed toward location tracking systems. It would have been obvious to one of 

As per claim 11, the Marco-Kandekar-Reese combination teaches the method of claim 10. Marco further teaches wherein the notification includes targeting criteria (paragraph 0087, discussing that when querying whether a passenger is willing to share a ride, the backend server 302 may communicate a discounted price of the shared ride to the passenger.  The discounted price may be based on any suitable factors, such as the standard price for the passenger's request, the current supply of drivers with respect to the demand for drivers, the inconvenience to the passenger, the status of the passenger with the taxi service, or other suitable factors; paragraph 0088, discussing that backend server 302 may select prospective passengers to be 

Marco does not explicitly teach wherein the notification includes targeting criteria for the content item determined by the online system from characteristics of users from whom the online system received indications the users will attend one or more events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location. However, Reese in the analogous art of content targeting according to geolocation teaches this concept (paragraph 0027, discussing that event-based offers may be created in response to a request for a merchant, and an event-based offer may be associated with event criteria (i.e., targeting criteria for the content item) that define when an event-based offer is to be provided to users.  Mobile user devices of users attending an event may cross an event geofence around an event venue.  Event data associated with an event may be obtained, and event-based content (like an offer, etc.) may be sent to the mobile user devices within the event geofence if the event data meets the event criteria. The event-based content may include, for example, time-limited thresholds, trigger-based thresholds, and post-event exclusive content; paragraph 0062, discs using that the request may specify criteria for identifying offers; paragraph 0091, discs using that offer event criteria may be obtained from the merchant. The offer event criteria may determine what criteria should be met to provide an offer to users. For example, in some embodiments offer event criteria may include, 

The Marco-Kandekar combination is directed toward location tracking applications. Reese is directed toward geo-targeting of content by dynamically detecting geographically dense collections of mobile computing devices. Therefore they are deemed to be analogous references as they both are directed toward location tracking systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Marco-Kandekar combination to include wherein the notification includes targeting criteria for the content item determined by the online system from characteristics of users from whom the online system received indications the users will attend one or more events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location, as taught by Reese, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing content to be pushed to consumers  that are in close proximity to the business location based on specific criteria, thereby leading more consumers to the promotion retailer.

As per claim 15, the Marco-Kandekar-Reese combination teaches the method of claim 9. Marco further teaches wherein determining the average number of users within the threshold distance of the specific location based on the stored location information comprises: identifying locations within the threshold distance of the specific location associated with at least a threshold number of events (paragraph 0062, discussing that event data 325 may comprise information about upcoming events, currently occurring events, and recently ended events. An entry in event 

identifying events associated with an identified location, associated with times within the time interval prior to the time when the specific location was identified, and associated with locations within the threshold distance of the specific location for which the online system received at least a threshold number of indications that users will attend the events (paragraph 0044, discussing that a social network system allows users to create events, invite others to events, and to indicate attendance at such events. A record for an event stored by the social network system may include any suitable information, such as the name of the event, the type of event, the time and date of the event, the location of the event, a record of users that were invited to the event as well as an indication of whether the users have accepted, declined, or not yet responded to 

determining the average number of users within the threshold distance of the specific location based on the stored location information identifying users within the threshold distance of the specific location during the time interval prior to the time when the specific location was identified (paragraph 0062, discussing that event data may comprise information about upcoming events, currently occurring events, and recently ended events (e.g., before information about the events is transferred to historical event data). An entry in event data may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated end time of the event, passenger pickup locations associated with the event, an estimation of the number of people attending the event, 

Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above. Further, as per claim 16 Marco teaches a computer program product comprising a computer readable storage medium having instructions encoded thereon (paragraph 0025, discussing that servers and other computing devices of system 100 can each include one or more processors, computer-readable memory, and one or more interfaces, among other features and hardware. Servers can include any suitable software component or module, or computing device(s) capable of hosting and/or serving a software application or services (e.g., services of application server 112 or backend system 116), including distributed, enterprise, or cloud-based software applications, data, and services. For instance, servers can be configured to host, serve, or otherwise manage data sets, or applications interfacing, coordinating with, or dependent on or used by other services, including taxi service applications and software tools. In some instances, a server, system, subsystem, or computing device can be implemented as some combination of devices that can be hosted on a common 

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 11, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 15, as discussed above.

21.	Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marco in view of Kandekar, in view of Reese, in further view of  Perriman, Pub. No.: US 2018/0025373 A1, [hereinafter Perriman].

As per claim 14, the Marco-Kandekar-Reese combination teaches the method of claim 9. Marco further teaches determining the estimated number of users within the threshold distance of the specific location based on the total number of indications that users will attend events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location and the stored location information (paragraph 0062, discussing that event data 325 may comprise information about upcoming events, currently occurring events, and recently ended events (e.g., before information about the events is transferred to historical event data 327). An entry in event data 325 may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated end time of the event, passenger pickup locations associated with the event, an estimation of the 

wherein determining the estimated number of users within the threshold distance of the specific location based on the total number of indications that users will attend events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location and the stored location information comprises: applying a trained model to the total number of indications that users will attend events associated with times within the time interval after the time when the specific location was identified and associated with locations within the threshold distance of the specific location and to the stored location information. However, Perriman in the analogous art of attendance prediction modeling teaches this concept (paragraph 0005, discussing that in cases where the organizer's guess of likely attendance is already very accurate, the accuracy may be improved even further using a known crowd prediction and attendance forecasting system. U.S.  Pat.  No. 8,768,867 B1 to Thaeler et al. describes such a system. Embodiments of Thaeler's system implement a method that begins with generating an initial attendance forecast for a venue…The initial attendance forecast is generated using a historical attendance prediction model and historical data. The historical data might be point-of-sale data, weather data, geo-position data, satellite image data, or traffic data. Thaeler's history-based modeling method can also be used to create a dynamic attendance prediction model for the venue based, at least in part, upon the initial attendance forecast and real-time data. The real-time data might be point-of-sale data, utility usage data, employee attendance data, audio or visual equipment usage data, number of detected internet-enabled devices data, reservation data, arrivals and departures data, and social network data. Finally, Thaeler's method can also include generating an updated attendance forecast for the venue using the dynamic attendance prediction model; paragraph 0008, discussing that using predicted attendance information, one or more stakeholders can better and more accurately plan food, drinks, security operations, traffic patterns, environmental considerations, restroom facilities, electricity, wired or wireless network capacity, and the like; paragraph 0011, discussing a method of executing a gathering to view an 


Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 14, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	 Soni et al., Pub. No.: US 2017/0032416 A1 - relates to computer-readable media, computer systems, and computing devices of a method for facilitating providing offers utilizing population densities.

C.	Yu et al., Patent No.: US 9,489,692 B1 – relates to a content selection service configured to suggest a location-based bid modifier to a third-party content provider. For example, content selection service may suggest that a third-party advertiser increase his or her auction bids by a specific percentage for devices that are located within a certain range to the physical store of the advertiser. 
D.	Kai Li, Timon C. Du, Building a targeted mobile advertising system for location-based services, Decision Support Systems, Volume 54, Issue 1, 2012, Pages 1-8 – describes a targeted mobile advertising system that provides location-based advertisements.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683